UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A-2 [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53346 NET SAVINGS LINK, INC. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 140 Island Way, Suite 280 Clearwater, FL33767 (Address of principal executive offices) (727) 442-2600 (Registrant’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: As of October 18, 2013, there were 94,519,10 shares of the registrant’s $0.001 par value common stock issued and outstanding. REASON FOR AMENDMENT The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended August 31, 2013 is to correct the disclosure on the cover page relating to posting information on the Registrant’s corporate Web site of the Interactive Data. PART II - OTHER INFORMATION ITEM 6. EXHIBITS. Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Articles of Incorporation. S-1 6/09/08 Bylaws. S-1 6/09/08 Specimen Stock Certificate. S-1 6/09/08 Employment Agreement with David Saltrelli. 8-K 3/10/10 Employment Agreement with Peter Schuster. 8-K 3/10/10 Code of Ethics. S-1 6/09/08 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X Certificate of Designation. 8-K 8/06/12 101.INS XBRL Instance Document. 10-Q/A 01/06/14 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q/A 01/06/14 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q/A 01/06/14 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q/A 01/06/14 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q/A 01/06/14 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q/A 01/06/14 101.PRE -2- SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned thereunto duly authorized on this9th day of January, 2014. NET SAVINGS LINK, INC. (the “Registrant”) BY: DAVID SALTRELLI David Saltrelli President, Principal Executive Officer, Principal Accounting Officer and a member of the Board of Directors -3- EXHIBIT INDEX Incorporated by reference Exhibit Document Description Form Date Number Filed herewith Articles of Incorporation. S-1 6/09/08 Bylaws. S-1 6/09/08 Specimen Stock Certificate. S-1 6/09/08 Employment Agreement with David Saltrelli. 8-K 3/10/10 Employment Agreement with Peter Schuster. 8-K 3/10/10 Code of Ethics. S-1 6/09/08 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X Certificate of Designation. 8-K 8/06/12 101.INS XBRL Instance Document. 10-Q/A 01/06/14 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q/A 01/06/14 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q/A 01/06/14 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q/A 01/06/14 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q/A 01/06/14 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q/A 01/06/14 101.PRE -4-
